lion.d. SC.uooa, Yareb 14, lDsB# Page 2




thattimeconferredany    general porerof eondmm~tionon
the C2&ualsaian,and In that Instame they wstrlated the
graut of power to anith County, Terse. The tegislrtura
not havlng made an eXprf3ssgrant of the power 0T 00~1
denmatioant.0the Conunieslon,re oanuotby fmplie8tion
oonfer that poror upon the Cfnmiesio~ for the oourtm
bate held that the 8tatutes conferring the power of lm-
min0nt   domain   be   Otriotlj   cdonStrue&   and   ii   the   p0rw   iu
doubtful, it will be reeolted infavorof'thepmpartp
olmer.
           It is the opiarlon o? th&* apwiaent   th8t the
                      -doa        wee ut hw@ UItheaatp
                      forthdrplqodstmdorenrpl-owpt